IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

UNITED STATES OF §
AMERICA, §
§

Vv. § EP-19-CR-3342-PRM
§
MARIA LUISA MARISCAL §
AVILA, §
Defendant. §

MEMORANDUM OPINION AND
ORDER GRANTING MOTION TO SUPPRESS

On this day, the Court considered Defendant Maria Luisa Mariscal
Avila’s [hereinafter “Defendant”] “Motion to Suppress Statements” (ECF
No. 22) [hereinafter “Motion”], filed on November 25, 2019, and the
Government’s “Response to Defendant’s Motion to Suppress and Brief in
Support” (ECF No. 24) [hereinafter “Response”], filed on November 27,
2019, in the above-captioned cause. Defendant asserts that her
statements to law enforcement should be suppressed because law
enforcement questioned her after she invoked her right to counsel, and in
the alternative, that she did not provide a knowing and voluntary waiver
of her Miranda rights. Mot. 4. After due consideration, the Court is of
the opinion that Defendant’s Motion should be granted for the reasons set

forth herein.
I. FINDINGS OF FACT

Both Defendant’s Motion and Government’s Response are based on
the same underlying facts presented in the Government’s Criminal
Complaint, Defendant’s signed Miranda waiver, and a videotape and
transcript of Defendant’s custodial interrogation. Accordingly, the Court
makes findings of fact based on this undisputed record relied upon by both
parties.

A. Initial Encounter With Law Enforcement

At approximately 12:40 p.m. on September 25, 2019, Customs and
Border Protection [hereinafter “CBP” ] officers apprehended Defendant,
the driver and single occupant in a white Nissan Versa in the Stanton
Dedicated Commuter Lane Port of Entry in El Paso, Texas. Crim. Compl.
2, Sept. 26, 2019, ECF No. 1. The officers referred Defendant's vehicle for
secondary inspection. Id.

At secondary inspection, a canine alerted to the presence of a
narcotic odor at the dashboard and glove compartment of Defendant’s
vehicle. Id. CBP officers scanned Defendant’s vehicle with a Z-Portal
X-ray machine, and detected anomalies in the vehicle’s dashboard. Id.

The officers then searched the vehicle and removed ten bundles from a
compartment in the car’s dashboard. Jd. The bundles weighed
approximately 10.7 kilograms and tested positive for cocaine. Id.

After discovering the bundles, CBP officers escorted Defendant to
passport control secondary in hand constraints. Mot. 2; Resp. 2. More
than two hours after Defendant first arrived at the Port of Entry,
Homeland Security Investigations Special Agents Fernando Juarez and
Michael Medina [hereinafter “Agent Juarez” and “Agent Medina”]
escorted Defendant to an interview room. Crim. Compl. 2. A third agent,
CBP Officer Jose Galindo, was also present in the room for the subsequent
interrogation. Mot. 2; Resp. 2.

B. The Custodial Interrogation!

Agent Juarez began to interrogate Defendant at approximately
2:45 p.m. in the Spanish language.? Mot. Ex. A, at 2:45:18. He began the

interrogation as follows:

AGENT JUAREZ: Let me inform you of your rights. Before I
ask any questions, it is my duty to inform you of your rights.

DEFENDANT: Yes.

 

1 The Government concedes the encounter was a custodial interrogation.
Resp. 2.

? The Court reviewed the Spanish-language videotape of the interrogation

as well as a certified English-language translation provided by the

parties. See Mot. Ex. A, B.
: 3
AGENT JUAREZ: You have the right to remain silent.
Anything you say may be used against you in court or on
another procedure. You have the right to consult with an
attorney before making a declaration or answer any question.
You have the right to have your attorney present while we
interrogate you.

DEFENDANT: And the attorney from where?

AGENT JUAREZ: Today you are not going to be assigned an
attorney, that will be assigned by the judge tomorrow, okay.
If you cannot pay for an attorney on your own, an attorney
will be assigned before any questions are asked if you so wish.
If you decide to answer questions at this moment, you
maintain the right to refuse to answer any question, in any
moment or to stop the interrogation with the purpose of
consulting an attorney. Did you understand that? If you
want, if you wish to read it, you can take it.

DEFENDANT: No, I understood perfectly.

AGENT JUAREZ: Okay, you have no questions about this?
You did understand?

DEFENDANT: Well, just a lawyer because I do not have a
lawyer... (interruption by agent)

AGENT JUAREZ: An attorney, look! I do not have any way
to assign you an attorney. Nor authorization to give you an
attorney. The only person that can assign you an attorney if
you cannot pay for your own attorney.

DEFENDANT: No, I have no money therefore (interruption
by agent)

AGENT JUAREZ: The Judge will make that determination
tomorrow. Tomorrow he will talk, you will be interviewed and
he will see that report; and he will declare if they will, the
government will assign or not an attorney. If he sees you
have money, then you will say you take care of the attorney.
DEFENDANT: No, no (interruption by agent)

AGENT JUAREZ: But here in this country we all have the
right to an attorney.

DEFENDANT: Okay.

AGENT JUAREZ: Okay, right now I want to interview you
regarding the contraband that was found in your car. So, at
what time did you cross this morning?

DEFENDANT: Oh boy! I do not know the time.
Mot. Ex. A, at 2:45:18-48:18; Mot. Ex. B, at 1-5.

During the subsequent interrogation, Agent Juarez questioned
Defendant for an hour and a half. Mot. 3; Resp. 3. Movant made
statements about how (1) she purchased goods in the United States and
transported them back to Juarez on behalf of Antonio Rubio, an individual
in Juarez; (2) Antonio Rubio helped Defendant purchase the white Nissan
Versa vehicle; and (3) Defendant suspected Antonio Rubio might be a drug
trafficker. Mot. Ex. A, at 2:48:18—4:13:41; Mot. 3; Resp. 3.

The interrogation terminated at approximately 4:14 p.m. Mot. Ex.
A, at 4:13:41. Defendant did not sign a Miranda waiver or any other form
prior to or during the videotape of the interrogation. Mot. Ex. A, at
2:45:18—4:13:41. However, the Government has produced a Miranda

waiver signed by Defendant during discovery. Mot. Ex. C. The
Government states that Defendant signed the Miranda waiver at the
conclusion of the interrogation. Resp. 3.

C. Procedural History

On October 16, 2019, a grand jury returned an indictment charging
Defendant with 21 U.S.C. § 952(a), Importation of a Controlled Substance
and 21 U.S.C. § 841(a)(1), Possession of a Controlled Substance with
Intent to Distribute. Indictment, Oct. 16, 2019, ECF No. 12. On October
28, 2019, the Magistrate Judge accepted Defendant’s waiver of a personal
appearance at an arraignment and plea of not guilty. Order Accepting
Waiver of Personal Appearance at Arraignment, Oct. 28, 2019, ECF No.
17. On November 25, 2019, Defendant filed her Motion, moving to
suppress the statements she made to law enforcement during the
interrogation on September 25, 2019. Mot. 4. On November 27, 2019, the
Government filed its Response. Resp. 1.
I. LEGAL STANDARD

The Fifth Amendment to the United States Constitution guarantees
that no individual “shall be compelled in any criminal case to be a witness
against himself.” U.S. Const. amend. V. In Miranda v. Arizona, the
Supreme Court “established that the prosecution may not use statements

stemming from custodial interrogation of the defendant unless it
6
demonstrates the use of procedural safeguards effective to secure the
privilege against self-incrimination.” United States v. Bennett, 626 F.2d
1309, 1811 (5th Cir. 1980) (citing Miranda v. Arizona, 384 U.S. 436, 444
(1966)). “The safeguards of Miranda... are well-established,” United
States v. Payne, 954 F.2d 199, 201 (4th Cir. 1992), and include “the now
famous Miranda rights.” Bennett, 626 F.2d at 1311.

Pursuant to Miranda, “[i]n order to use an in-custody statement
against a defendant, the government must demonstrate that the
defendant was warned of his right to remain silent and his right to
consult with an attorney.” United States v. Anderson, 755 F.3d 782, 790
(5th Cir. 2014) (citing Miranda, 384 U.S. at 471). When the accused “has
invoked his right to have counsel present during custodial interrogation,”
they are “not subject to further interrogation by the authorities until
counsel has been made available to him, unless the accused himself
initiates further communication, exchanges, or conversations with the
police.” Edwards v. Arizona, 451 U.S. 477, 484-85 (1981).

The accused may also waive effectuation of their Miranda rights
“provided the waiver is made voluntarily, knowingly and intelligently.”
Miranda, 384 U.S. at 444. “[T]he State need prove waiver only by a

preponderance of the evidence.” Colorado v. Connelly, 479 U.S. 157, 168
7
(1986); see also Miranda, 384 U.S. at 475 (“[A] heavy burden rests on the
government to demonstrate that the defendant knowingly and
intelligently waived . .. his right to retained or appointed counsel.”). The

ces

Court must consider the “totality of the circumstances surrounding the
interrogation” in order to “properly conclude that the Miranda rights
have been waived.” Moran v. Burbine, 475 U.S. 412, 421 (1986) (quoting
Fare v. Michael C., 442 U.S. 707, 725 (1979)).
NI. ANALYSIS

Defendant argues that the Court should suppress her statements to
law enforcement because “she requested counsel,” and alternatively, that
she did not make a “knowing and voluntary” waiver of her Miranda
rights. Mot. 4. After due consideration, the Court is of the opinion that
(1) Defendant failed to properly invoke her right to counsel, but
(2) Defendant did not make a knowing and intelligent waiver of her
Miranda rights. Accordingly, the Court concludes that Defendant’s
statements to law enforcement should be suppressed.

A. Invoking the Right to Counsel

Defendant claims she “unambiguously indicated her desire to have

an attorney present during the custodial interrogation.” Mot. 5.

However, the Court finds that Defendant did not unambiguously invoke
8
her right to counsel. Therefore, the Court will not suppress Defendant’s
statements to law enforcement on these grounds.

In order to invoke the right to counsel during a custodial
interrogation, the accused must make a statement that can “reasonably be
construed to be an expression of a desire for the assistance of an
attorney.” McNeil v. Wisconsin, 501 U.S. 171, 178 (1991). The invocation
of the right to counsel cannot be “ambiguous or equivocal.” Davis v.
United States, 512 U.S. 452, 459 (1994); see Soffar v. Cockrell, 300 F.3d
588, 595 (5th Cir. 2002) (‘An unambiguous statement that can reasonably
be construed to be an expression of a desire for the assistance of an
attorney is required under this stringent standard.”) (quotations omitted).
If “a reasonable officer in light of the circumstances would have
understood only that the suspect might be invoking the right to counsel,”
law enforcement need not cease questioning. Davis, 512 U.S. at 459.

The Court is of the opinion that the first time Defendant mentioned
an attorney during the custodial interrogation, Defendant asked a
question about, rather than invoked, the right to counsel. Immediately
after Agent Juarez stated that Defendant had the right to consult with an
attorney, Defendant asked, “And the attorney from where?” Mot. Ex. B,

at 2. From an objective standpoint, Defendant asked Agent Juarez to
| 9
explain how she could obtain an attorney, and Agent Juarez subsequently
informed Defendant about this process. A reasonable officer would not
necessarily construe a suspect asking about how to obtain an attorney as
requesting the assistance of an attorney. Accordingly, the Court
concludes that Defendant’s initial question about an attorney did not
invoke the right to counsel.

The Court also concludes that the second time Defendant mentioned
an attorney during the custodial interrogation, Defendant made an
ambiguous statement which again did not invoke the right to counsel. In
response to Agent Juarez asking Defendant, “You did understand [the
Miranda rights]?” Defendant answered, “Well, just a lawyer because I do
not have alawyer....” Mot. Ex. B, at 4. Here, a reasonable officer might
construe Defendant’s statement in multiple ways. In the context of Agent
Juarez’s previous question about whether Defendant understood her
Miranda rights, Defendant could have been asking for more information
about her right to counsel. Alternatively, Defendant could have been
expressing a desire to obtain counsel before further questioning. Thus,
because Defendant’s statement was ambiguous, Defendant did not
properly invoke the right to counsel. See Davis, 512 U.S. at 462 (declining

to overrule the finding that “[m]aybe I should talk to a lawyer” was not an
10
unambiguous request for counsel).

The Court notes that in light of Defendant’s second ambiguous
statement, Agent Juarez could have sought to clarify whether Defendant
wanted to speak to counsel. However, Miranda does not require law
enforcement to ask clarifying questions. See Davis, 512 U.S. at 461 (“TWe]
decline to adopt a rule requiring officers to ask clarifying questions.”).

The Court is also mindful that while Defendant made a second ambiguous
statement about counsel, Agent Juarez interrupted Defendant. Arguably,
Agent Juarez’s interrogation conduct burdened the requirements of
Miranda because it possibly interfered with Defendant's ability to invoke
the right to counsel and “cut off questioning.” Miranda, 384 U.S. at 474.

However, Defendant did not unequivocally invoke her right to
counsel during the custodial interrogation at any time. Accordingly, the
Court will not suppress Defendant’s statements based upon Defendant's
invocation of her right to counsel.

B. Waiving the Right to Counsel

Defendant also moves to suppress her statements to law
enforcement because “the waiver of her Miranda rights was not knowing
and voluntary.” Mot. 6. Thus, the Court is required to determine whether

Defendant expressly or impliedly waived her Miranda rights. For the
11
reasons stated below, the Court concludes that Defendant did not make a
knowing and intelligent waiver based upon the circumstances of the
interrogation, and that Defendant’s statements to law enforcement during
the custodial interrogation should be suppressed.

1. Method of Waiver

The accused may waive her Miranda rights during a custodial
interrogation through either an express or implied waiver. An express
waiver, such as “[a]n express written or oral statement of waiver of the
right to remain silent or of the right to counsel,” operates as “strong proof
of the validity of that waiver.” North Carolina v. Butler, 441 U.S. 369, 373
(1979). A waiver may also be “implied through ‘the defendant's silence,
coupled with an understanding of his rights and a course of conduct
indicating waiver.” Berghuis v. Thompkins, 560 U.S. 370, 384 (2010)
(quoting Butler, 441 U.S. at 373).

After reviewing the videotape and transcript of the interrogation,
the Court concludes that Defendant did not make an express written or
oral statement waiving her Miranda rights during the taped portion of
the custodial interrogation. The Government claims that Defendant
signed a Miranda waiver form at the conclusion of the interrogation.

Even accepting the Government’s claim as true, an express waiver
12
following the custodial interrogation would not apply to Defendant's
statements to law enforcement because Defendant executed the waiver
after having provided responses to law enforcement’s questions.
Accordingly, the Court is of the opinion that Defendant did not expressly
waive her Miranda rights.

In the absence of an express waiver, the Court assesses whether it
can imply a waiver from Defendant’s conduct during the interrogation. To
show an implied waiver, the state cannot merely show that a “Miranda
warning was given and the accused made an uncoerced statement.”
Berghuis, 560 U.S. at 384. Rather, “[t]he prosecution must make the
additional showing that the accused understood these rights.” Id.

Here, Agent Juarez read Defendant her Miranda rights before
interrogating her about the contraband in her vehicle. Defendant then
responded to Agent Juarez’s inquiries. Thus, in order to assess whether
Defendant made an implied waiver of her Miranda rights, the Court
assesses whether Defendant made her statements to Agent Juarez

voluntarily, and with a knowing and intelligent understanding of the
Miranda rights she was forfeiting. See Miranda, 384 U.S. at 444 (holding

that a waiver must be made “voluntarily, knowingly and intelligently.”).

13
2. Voluntary Waiver of the Right to Counsel

Coercive conduct of law enforcement ordinarily determines whether
the accused has made a voluntary waiver of their Miranda rights. See
United States v. Bell, 367 F.3d 452, 461 (5th Cir. 2004) (citing Connelly,
479 U.S. at 163-65) (discussing the voluntariness of a confession). Here,
the Court finds that Agent Juarez did not engage in coercive conduct
during the custodial interrogation which would render Defendant's
statements involuntary. Accordingly, the Court concludes that Defendant

-voluntarily waived her Miranda rights by responding to Agent Juarez’s
inquiries.

Any waiver of Miranda rights, “must have been voluntary in the
sense that it was the product of a free and deliberate choice rather than
intimidation, coercion, or deception.” Moran, 475 U.S. at 421 (citing Fare,
442 U.S. at 725). Involuntary statements must have “resulted from
coercive police conduct,” Bell, 367 F.3d at 461 (citation omitted), and
“include an element of official overreaching.” United States v. Raymer,
876 F.2d 383, 387 (5th Cir. 1989) (citation omitted). Physical and
psychological coercion impact voluntariness, and may take the form of
intimidation, threats, or promises. United States v. McClure, 786 F.2d

1286, 1288-1289 (5th Cir. 1986); Fare, 442 U.S. at 727. However, “[p]loys
14
to mislead a suspect or lull him into a false sense of security that do not
rise to the level of compulsion or coercion to speak are not within
Miranda's concerns.” Illinois v. Perkins, 496 U.S. 292, 297 (1990).

Here, the circumstances of law enforcement’s apprehension and
detention of Defendant did not amount to coercive conduct. At no time did
law enforcement physically harm or threaten Defendant. The Court is
also of the opinion that any discomfort experienced by Defendant due to
her hand restraints and the period of her detention was not coercive. See
United States v. Gonzales-Gomez, 703 F. App'x 335, 338 (5th Cir. 2017)
(holding that an “ordeal of forty or forty-five minutes in the hot, humid
Texas air” was insufficient to show coercion).

Furthermore, Agent Juarez’s interrogation techniques do not meet
the standard for coercive conduct. It is not disputed that Agent Juarez
interrupted Defendant during the interrogation and stated that
Defendant would only have access to an attorney the following day. While
these tactics may arguably qualify as trickery or deceit, they did not
impact Defendant’s free and rational choice to respond to Agent Juarez’s
questions. See Moran, 475 U.S. at 421 (finding that withholding
information about call from attorney did not render waiver involuntary).

Thus, the Court concludes that Agent Juarez’s interrogation tactics did
15
not impact the voluntariness of Defendant’s statements.

Because the circumstances of the interrogation and Agent Juarez’s
interrogation tactics were not coercive, the Court concludes that
Defendant’s statements during the interrogation were voluntary.

3. Knowing and Intelligent Waiver of the Right to Counsel

It is abundantly clear that Defendant’s questions during the
custodial interrogation related to her right to counsel. Her consistent and
persistent inquiries about this right, even after stating that she
“understood perfectly,” clearly suggest her confusion and lack of
understanding regarding this right. Mot. Ex. B, at 3. The Court thus
concludes that Defendant made law enforcement aware that she
misunderstood her right to counsel. Agent Juarez’s continued questioning
and interruption during the interrogation did not address Defendant’s
confusion, but further undermined Defendant’s understanding of her right
to counsel. Thus, the Court concludes that the Government fails to show
by a preponderance of the evidence that Defendant knowingly and
intelligently waived her Miranda rights. Accordingly, the Court further
concludes that Defendant’s statements should be suppressed.

The accused must make a waiver of their Miranda rights “with a full

awareness of both the nature of the right being abandoned and the
16
consequences of the decision to abandon it.” Moran, 475 U.S. 412, 421
(1986). While Miranda requires no “formalistic waiver procedure,”
providing incorrect or misleading Miranda warnings may render the
accused’s waiver invalid. Berghuis, 560 U.S. at 385. For example,
“reference to appointed counsel . . . linked to a future point in time after
police interrogation” provides an inadequate Miranda warning.
California v. Prysock, 453 U.S. 355, 360 (1981) (referencing People v.
Bolinski, 260 Cal. App. 2d 705, 718, 723 (Ct. App. 1968); United States v.
Garcia, 431 F.2d 134, 134 Qth Cir. 1970)). “[M]isleading and confusing”
statements about Miranda warnings also prevent the accused from
“knowingly and intelligently” waiving their Fifth Amendment rights.
United States v. Dohm, 618 F.2d 1169, 1175 (5th Cir. 1980).

The Fifth Circuit has held that trickery or deceit during an
interrogation renders a Miranda waiver invalid when these tactics impair
the accused’s understanding of their Miranda rights. “Neither mere
emotionalism and confusion, nor mere trickery will alone necessarily
invalidate a confession.” Hawkins v. Lynaugh, 844 F.2d 1132, 1140 (5th
Cir. 1988) (quotations omitted). Rather, “trickery or deceit is only
prohibited to the extent it deprives the suspect ‘of knowledge essential to

his ability to understand the nature of his rights and the consequences of
17
abandoning them.” Soffar, 300 F.3d at 596 (quoting Moran, 475 US. at
424).

First, the Court is of the opinion that Defendant objectively
indicated she did not understand the nature of her right to counsel during
the custodial interrogation. After Agent Juarez administered a complete
set of Miranda warnings, Defendant replied, “I understood perfectly.”
Mot. Ex. B, at 3. But Agent Juarez again asked Defendant if she
understood her Miranda rights, to which Defendant replied, “Well, just a
lawyer because I do not have a lawyer....” Id. at 4. Notwithstanding
Defendant's claim of understanding, Defendant’s continued statements —
relating to counsel objectively indicated that she was confused and did not
understand the meaning and scope of her right to counsel. Whereas in an
implied waiver case such as Berghuis the Court implied a Miranda waiver
only when the accused spoke to law enforcement after reading and
understanding the Miranda warnings, here Defendant affirmatively
indicated she did not understand her rights. Berghuis, 560 U.S. at 385.
Accordingly, the Court determines that Defendant’s statements during
the interrogation indicated that she could not make a knowing and
intelligent waiver of her Miranda rights.

In response to Defendant's statements, Agent Juarez then provided
18
arguably misleading responses about the right to counsel, further
preventing Defendant from making a knowing and intelligent waiver of
her Miranda rights. After Defendant indicated she misunderstood the
right to counsel, Agent Juarez represented that Defendant could obtain an
attorney “tomorrow.” Mot. Ex. B, at 4. Agent Juarez subsequently
proceeded to interrogate Defendant. Thus, Agent Juarez essentially
indicated that Defendant would not be entitled to counsel until after the
interrogation, which misrepresented the nature of the right to counsel.
See Prysock, 453 U.S. at 360 (referencing cases where accused would
receive counsel if charged, or when first appearing in court). Thus, Agent
Juarezs misrepresentation further undermined Defendant’s clear
misunderstanding of the right to counsel, weighing against Defendant’s
ability to make a knowing and intelligent Miranda waiver. See Dohm,
618 F.2d at 1175 (disapproving of Magistrate’s “misleading and confusing”
statements); see Johnson v. Laxalt, 624 F. App'x 492, 497 (9th Cir. 2015)
(finding an invalid waiver where “response did not resolve [Defendant's]
lack of comprehension”).

Whether intended or not, Agent Juarez also prevented (or possibly
discouraged) Defendant from asking clarifying questions about the right

to counsel. The record clearly establishes that Agent Juarez interrupted
19
Defendant three times while she attempted to speak, after Defendant
indicated she did not understand the right to counsel. The Court finds
that Agent Juarez’s conduct prevented Defendant from asking additional
clarifying questions about the right to counsel. Accordingly, the Court
considers Agent Juarez’s conduct the type of “trickery or deceit” which
“deprive[d] the suspect ‘of knowledge essential to his ability to understand
the nature of his rights and the consequences of abandoning them.”
Soffar, 300 F.3d at 596 (quoting Moran, 475 U.S. at 424). Without
understanding the nature of her right to counsel, and unable to ask
additional questions about that right, Defendant could not and did not
knowingly and intelligently waive her Miranda rights.

Finally, the Court is of the opinion that the case at bar is
distinguishable from related cases where trickery and deceit did not
invalidate the Miranda waiver of the accused. In Soffar, an officer
erroneously informed the accused that obtaining a court-appointed
attorney could take between one day and one month. Soffar, 300 F.3d at
591. However, the Fifth Circuit held that the accused understood and
validly waived his Miranda rights because he “was given at least four
Miranda warnings,” and affirmatively “stated that he understood his

rights.” Id. at 592. Similarly, in De La Rosa v. State of Texas, an officer
20
stated to the accused that obtaining a court-appointed attorney “would
take some time,” erroneously placing the right to counsel after the
interrogation. De La Rosa v. State of Tex., 743 F.2d 299, 302 (5th Cir.
1984). Nevertheless, the Fifth Circuit held that the accused validly
waived his Miranda rights because officers advised him of his complete
Miranda rights four times and reiterated that he had “a right to have a
lawyer present to advise [him] before and during any questioning.” Id.
Like the officers in De La Rosa and Soffar who made misleading
statements placing the right to counsel after an interrogation, here too
Agent Juarez placed Defendant’s right to counsel at a later date. But
unlike in Soffar and De La Rosa where four complete Miranda warnings
compensated for law enforcement’s misleading statements, here
Defendant only received one complete set of Miranda warnings. See id.;
Soffar, 300 F.3d at 592. Moreover, Defendant objectively indicated that
she did not understand her right to counsel after receiving her Miranda
warning, whereas the accused in De La Rosa and Soffar made no similar
representations. See id. at 591-592; De La Rosa, 743 F.2d at 301-302.
Finally, Agent Juarez interrupted Defendants’ repeated attempts to ask
clarifying questions about the right to counsel, whereas law enforcement

in De La Rosa and Soffar did not engage in similar conduct and actively
21
prevent the accused from speaking. See id.; Soffar, 300 F.3d at 591-592.
Accordingly, the Court determines that Agent Juarez’s conduct deprived
Defendant of the ability to understand the nature of her Miranda rights,
and that Defendant’s statements should be suppressed.

C. Evidentiary Hearing

Defendant “requests an evidentiary hearing on this motion to
resolve factual disputes.” Mot. 9. However, the Court is of the opinion
that no evidentiary hearing is required in light of the undisputed factual
record presented by the parties.

“[A]n evidentiary hearing is required on a motion to suppress only
when necessary to receive evidence on an issue of fact.” United States v.
| Harrelson, 705 F.2d 733, 737 (5th Cir. 1988) (citation omitted).
Evidentiary hearings on motions to suppress are “designed for the
presentation of evidence in support of factual allegations which, if proven,
would justify the relief sought.” Id. at 738.

Here, the Miranda issues raised by Defendant concern Defendant’s
custodial interrogation. Neither party disputes the factual record
concerning the custodial interrogation, established in the Government’s
Criminal Complaint, Defendant’s signed Miranda waiver, and the

videotape and transcript. The parties also do not raise any factual
22
disputes necessary to resolve the motion. Accordingly, the Court is of the
opinion that an evidentiary hearing is not warranted.
IV. CONCLUSION
In sum, the Court determines that the suppression of evidence based
on the conduct of law enforcement is appropriate. Although Defendant
did not invoke the right to counsel and voluntarily engaged in conduct
that the Government claims constitutes a waiver of Miranda rights, the
Government fails to establish by a preponderance of the evidence that
Defendant made a knowing and intelligent waiver of her Miranda rights.
Accordingly, IT IS ORDERED that Defendant Maria Luisa
Mariscal Avila’s “Motion to Suppress Statements” (ECF No. 22) is
GRANTED.

SIGNED this sth

day of February,

PHILIP R. MARTINEZ
UNITED STATES D JUDGE

 
 

 

23
